Citation Nr: 1624385	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of an overpayment in the amount of $31,525.27.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Regional Office (RO) in Milwaukee, Minnesota.

In March 2012, the COWC denied the Veteran's request for waiver of an overpayment in the amount of $1,304.00. The Veteran was informed of this decision in March 2012, but he did not initiate an appeal of this decision. See 38 C.F.R. §§ 20.200, 20.201. Thus, that matter is not properly before the Board at this time and will not be further addressed.  

This appeal was processed using the electronic record in the Virtual VA system and the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in matters involving creation of the debt at issue in this matter, and it would be against equity and good conscience to impose upon the Veteran recovery of the amount of $31,525.27 due for the overpayment in VA pension benefits.

CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA pension benefits in the amount of $31,525.27 are met. 38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2008 decision, VA found that the Veteran met the criteria under 38 C.F.R. § 4.16(a) for nonservice-connected pension benefits due to degenerative disc disease of the L3-L4, radiculopathy pain in the left lower extremity, chronic left shoulder pain, chronic right shoulder pain, depressive disorder and hypertension.  38 C.F.R. §§ 4.16, 4.17. The effective date of the award was October 26, 2007, which was the date of the Veteran's informal claim. By letter dated in May 2008, VA informed the Veteran that his VA pension was calculated based on his report of $0 income from October 27, 2007. He was also informed that he was being paid as a single Veteran with no dependents and that the dependent information he sent to VA was incomplete. He was asked to complete a "Request For Approval of School Attendance," which he subsequently completed. The Veteran was further informed that he was responsible to inform VA promptly if his income or the income of his dependents changed (e.g., earnings, Social Security benefits, lottery and gambling winnings). In August 2009, VA granted an apportionment of the Veteran's benefits to his daughter in the amount of $200 for the period from April 1, 2009, to July 24, 2009.

In letters dated in November 2008, December 2009, December 2010 and December 2011, the Veteran was informed that he did not have to complete an Eligibility Verification Form (EVR) since people with no income, or just SSA income, do not have to complete the form.

In August 2011, the Veteran reported on a Declaration of Dependence Status Form (VA Form 21-686c), that he was not living with his spouse and that he contributed $400 a month in spousal support. In December 2011, he completed a Financial Status Report (FSR) (VA Form 5655) wherein he reported receiving $687 a month in retirement income and $326 a month in Social Security Administration benefits. He also reported that his spouse received $3,500 a month in retirement income. He further reported total monthly expenses in the amount of $1,907.

By letter dated in June 2012, VA informed the Veteran that it was working on his dependency claim and that VA pension is based on family income. VA further informed the Veteran that because it was not known if his spouse had income, VA was proposing to change his monthly pension benefits to 30 percent service-connected compensation benefits effective November 1, 2007, the date that his compensation was changed to pension benefits. He was also informed that the adjustment would result in an overpayment of benefits which had been paid to him.

On file is an EVR dated in July 2012 containing the Veteran's report that he was married, but not living with his spouse, and that he contributed $562/$250 in support to his spouse during the last 12 months.  He wrote "na" over the portion asking for his and his spouse's annual income.

The Veteran reported in a statement in support of claim (VA Form 21-4138) dated in July 2012 that he did not have any information regarding his spouse's finances and that he helped her out by sending her $200 a month. He further stated that he was previously paying child support "through the court," but when his three children "became of age, [he] continued to pay to help with the mortgage."    

In a subsequent statement in support of claim dated in September 2012, the Veteran reported that he and his spouse had three daughters and that they had separated in 1999. He said that when his daughters were younger he contributed $200 a month for their support and he continued to send $200 to help with the mortgage. He added that he had nothing to do with their medical or financial matters.

In October 2012, the Veteran submitted a FSR along with a request for waiver of the overpayment. He reported that he received $338 a month in SSA benefits and $389 a month in VA compensation benefits and had total monthly expenses of $1,105. He reported "N/A' for his spouse's income and said that it should not be a factor in considering his VA pension benefits since he and his spouse had been separated since 1999.

In November 2012, the COWC issued a Decision on Waiver of Indebtedness denying the Veteran's request for waiver of an overpayment in the amount of $31,525.27.  

In a notice of disagreement dated in December 2012, the Veteran again asserted that he had been separated from his spouse since 1999 and that they had completely separate finances. He further stated that he has repeatedly informed VA that he does not receive any money from his spouse and that any doubt in this regard should be resolved in his favor.

In a statement of the case issued in February 2013, the COWC continued the November 2012 decision that denied the Veteran's request for a waiver of the overpayment in the amount of $31,525.27.

A Report of Information record dated in April 2013 shows that the Veteran informed VA that he did not wish to claim his estranged spouse as a dependent because although they were technically married, they did not speak or see each other and did not contribute to one another financially.  

III.  Law and Discussion

As a starting point, the Veteran is not disputing the amount or the calculation of the debt involved in this appeal. See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness). In this regard, the evidence shows that an audit was conducted in November 2012, per the Veteran's request, which compared the amount of pension and compensation that he was paid with the amount that he was due, with the result revealing that he had been paid more than he was due. In written submission dated December 2013, the Veteran's representative reported that the Veteran was not disputing the financial facts.  Rather, the Veteran's representative asserted that the overpayment will cause the Veteran to suffer a significant financial hardship.  He relayed the Veteran's position that it was error to consider his spouse's income in determining his entitlement to pension benefits since he and his wife were estranged and they had separate finances.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment. Here, the COWC concluded in its November 2012 decision that the facts in this case do not show the mandatory bars to waiver in the Veteran's case; that is, that there is no finding of fraud, misrepresentation or bad faith. The Board agrees. As outlined above, it was the Veteran's sincere belief that he did not have to report his spouse's income since they were estranged and had separate finances. The basis of the COWC's denial is that recovery of the overpayment would not be against equity and good conscience. 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1) Fault of the debtor. Whether the actions of the debtor contributed to the creation of the debt.

(2) Balancing of faults. Weighing of the fault of the debtor against that of the VA.

(3) Undue hardship. Whether collection would deprive the debtor or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5) Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment. Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation. 38 C.F.R. § 1.965(a).

With regard to the first two elements pertaining to fault, the Veteran is found to be substantially at fault in the creation of the overpayment since he failed to inform VA in a timely manner of his spouse's income. While his assertion that he did not think he needed to report his spouse's income since they were estranged and had separate finances is entirely credible, the fact remains that under the circumstances of this case, his spouse's income must be considered for purposes of determining his entitlement to pension. 

Nevertheless, the Board finds that continued collection of the overpayment would place an undue hardship on the Veteran.  In this regard, the Veteran has repeatedly asserted that he has been separated from his spouse since 1999, that they had completely separate finances, and that that he does not receive any money from his spouse.  Additionally, the evidence shows that his monthly expenses exceed his monthly income when not taking into consideration his spouse's income.  

Additionally, the Board observes that the purpose of VA's pension program is to provide subsistence to disabled wartime Veterans whose income would not otherwise be sufficient to meet their needs.  Here, there is evidence which shows that recovery of the debt would deprive the Veteran of income needed, and thereby defeat the purpose of this program.   

Finally, the Board finds that it need not consider the remaining elements in the standard for equity and good conscience in this case because they do not generally favor the Veteran and cannot alter the conclusion that continued recovery of the overpayment would cause undue financial hardship and defeat the purpose of the this program.  


	(CONTINUED ON NEXT PAGE)


Based on the foregoing, and resolving all reasonable doubt in the favor of the Veteran, the Board finds that recovery of the overpayment violates the principles of equity and good conscience and waiver of recovery of the debt is granted.  


ORDER

Waiver of recovery of an overpayment of VA pension benefits in the amount of $31,525.27 is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


